.    ..




    The Honorable Jack K. Williams             Opinion No. H- 677,
    President
    Texas A & M University                     Re:   Validity of proposed
    College Station, Texas 77843                     regulation of State Board
                                                     of Professional Engineers
                                                     limiting the use of the
                                                     word engineer in academic
    Dear President Williams:’                        titles.

        You have requested our opinion regarding the validity of a proposed
    regulation of the State Board of P:rofessional Engineers limiting the use
    of the word “engineer” in academic titles.    The proposed regulation,
    Board Rule 23, would provide in pertinent part:

           Engineering titles which are confusing to the Public
           arid.which may be interpreted differently under varying
           circumstances are prohibited.     Included in this group
           are Chief Engineer, Process Engineer, Project
           Engineer, Plant Engineer, Highway Engineer, Traffic
           Engineer, Sales Engineer, Utility Engineer, Water
           Engineer, Design Engineer, City Engineer, Sanitary
           Engineer, Professor of Engineering, Professor of
           Chemical (or other) Engineering, Dean of Engineering,
           Engineering Department Head or the Assistant or
           Associate of any of these listed titles except that the
           teaching title of Assistant Professor of Engineering
           will be allowed until tenure is obtained. (This privi-
           lege will not be granted for Engineering Titles above
           the grade of Assistant Professor.     This permissive  use
           of title does not allow the holder to practice Engineering
           on the public. )




                                     p. 2949
The Honorable Jack K. Williams,    page 2    (H-677)




       Special exemption is granted to the Educational
       Community to allow Public identification of visiting
       educators from out of state with their acquired
       titles, provided they do not publicly practice en-
       gineering in Texas other than speaking engagements,
       lecture s~eries or research performed under the
       sponsorship of a recognized college of university.

       Non-engineer faculty teaching in Colleges or
       Departments’ of Engineering should be designated
       by academic rank and teaching field + or Ef the
       College or Department of Engineering.    An example
       of this might be Professor of Applied Mathematics
       in the College of Engineering.

    You inquire whether the rule-making authority of the Board extends
to the regulation of academic titles, and our opinion is directed only
to the portion of the rule relating to academic titles such as professor or
dean of engineering.    The Texas Engineering Practice Act, article 327la.
V.T.C.S.,    vests the Board with rule-making authority as follows:

       . . . to make and enforce all rules and regulations
       necessary for the performance of its duties, to
       establish standards of conduct and ethics for
       engineers in keeping with the purposes and intent
       of this Act or to insure strict compliance with
       and enforcement of this Act. Article 3271a.
       section 8.

     The Board contends that proposed Rule 23 is necessary “to insure
strict compliance” with section 1.2(2) of the Act, which provides that a
non-registered individual may not:

       [dlirectly or indirectly, employ, use, cause to be
       used or make use of any of the following terms or
       any combinations, variations or abbreviations
       thereof as a professional;   business or commercial
       identification, title, name, representation, claim,
       asset or means of advantage or benefit: ‘engineer, ’
       ‘professional engineer, ’ ‘licensed engineer, ’
       ‘registered engineer, ’ ‘registered professional
       engineer, ’ ‘licensed professional engineer, ’
       ‘engineered. ’
                                  p. 2950
The Honorable Jack K. Williams,      page 3    (B-677)




    In Gerst V. Qak Cliff Sayings & ,Loan Ass’n.,        432 S. W:2d 702. 706
(1968), the Supreme Court declared:

       Thk determining factor, in. . . dealing,with the               I.
       question of whether or not a particular admini-           .’
       strativcagency has exceeded its rule-making,.
       powers is ‘that the rule’s provisions must be in
       harmony with the general objectives of the Act
       involved.

    The general objectives   of the Act are indicate.d~in section l., 1:

          . . . to pr.otect the public health, safety and
          welfare . . i. and [to enable] the public . . .
          to identify those duly authorized to practice
          engineering in this state and fix ,responsibility         1’ ~’
          for wo,rk done or services or acts performed
          in the ,practice of engineering., _. . ,.,,’
                                                                          .,
            .           /
It seems,.,clear that. the “general obje,ctives” of the ,Act contemplate the
protection of the public against persons who “practice” engineering without
fulfilling the requirements of registration and,licensing’.     Since a “professor
of engineering ‘I does~,.not in such capacity “practice” engineering, we do not
believe the regulation ,of liie,employment g & professor’cah       reasonably be
said to fall within the g.eneral objectives of the Act;

    In light of the general objectives of the Act, we do not believe that the
exercise of the Board!8 rule-making authority extends to the prohibition
of names or terms, such as “professor of engineering, ” which are not
specifically listed in section 1.2(2), which cannot reasonably be deemed
to be “combinations , variations or abbreviations thereof’ and which do not
suggest that the person holding the title practices engineering;

     As a result, it is our opinion that the State Board of Professional
Engineers ,may not restrict the use of the word “engineer” in academic
titles such as dean or professor of engineering.




                                   p. 2951
The Honorable Jack K. Williams,   page 4    (~-677)




                         SUMMARY

           The State Board of Professional Engineers may not
       restrict the use of the word “engineer” in academic titles
       such as dean or professor of engineering.

                                      Very truly yours,




APPROVED:
                                  v   Attorney General of Texas




L&
DAVID M. KENDALL,      First Assistant




Opinion Committee




                                  p. 2952